DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 01/14/2022, responding to the office action mailed on 10/15/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 10/15/2021. Therefore, all previous rejection are hereby withdrawn.
EXAMINER’S AMENDMENT
This application is in condition for allowance in view of Examiner’s amendment to the claims.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Michael P. Wiersch on 01/28/2022.
The application has been amended as follows: 
1, wherein the image side surface of the spacing ring and the image side surface of the second barrel wall are coplanar.
5. The lens module as described in claim [[2]] 1, wherein the adhesive groove is filled with a shadowless adhesive; ultraviolet light passes through the first lens to cure the shadowless adhesive, and the shadowless adhesive adheres and fixed the first lens to the spacing ring and second barrel wall. 
Reason for allowance
Claims 1, and 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the prior art fails to teach the lens module comprising: wherein the spacing ring comprises a first surface extending from the image side surface thereof to an object side thereof and obliquely towards the second barrel wall, the second barrel wall comprises a second surface extending from the image side surface thereof to the object side and obliquely towards the spacing ring, the first surface and the second surface together form an adhesive dispensing groove; an object side surface of the bearing portion is provided with a plurality of grooves spaced from each other, and the plurality of grooves together forms a jagged adhesive receiving groove; and the adhesive dispensing groove and the adhesive receiving groove together form the adhesive groove.
Regarding claims 3-6, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20120162795-A1, US-20120147489-A1, US-20200158982-A1, US-20210352196-A1, US-20190187340-A1, US-20180024308-A1: (teaches lens module comprising: lens barrel, first lens and spacing ring sequentially arranged along a direction from an image side of the lens barrel towards an object side of the lens barrel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872